Citation Nr: 9903218	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  94-48 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for low back pain as 
secondary to the service-connected residuals of a left 
clavicle fracture and fracture of the left ribs two through 
six.

2.  Entitlement to an increased rating for the residuals of a 
fractured left clavicle, currently evaluated as 30 percent 
disabling.
 
3.  Entitlement to an increased rating for the residuals of 
fractured left ribs, currently evaluated as 10 percent 
disabling.
 
4.  Entitlement to an increased rating for bilateral pleural 
effusions, secondary to trauma, currently evaluated as 10 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran was performing inactive duty for training in 
April 1974, when he received an injury in an automobile 
accident. In a September 1974 statement from the Hawaii Army 
National Guard, the veteran's injury was determined to be in 
the line of duty while engaged in training.

This appeal arises from a May 1993 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
granted entitlement to an increased rating of 30 percent for 
residuals of a fracture of the left clavicle and an increased 
rating of 10 percent for residuals of a fracture of the left 
ribs two through six.  The RO confirmed and continued the 
assigned 10 percent rating for bilateral pleural effusion 
secondary to trauma.   

In January 1997, service connection for a low back pain 
disorder and ulcer on a secondary basis was denied.  Within 
the same month, notice of disagreement pertaining to the 
lower back pain was received and in response, in February 
1997 a statement of the case was issued.  The veteran 
perfected the appeal thereafter.  Considering the foregoing, 
the Board of Veterans' Appeals (Board) finds that the issue 
of entitlement to service connection for low back pain has 
been properly developed for appellate review whereas the 
issue of entitlement to service connection for an ulcer has 
not been properly developed for appellate review.

In an October 1997 rating action, service connection for a 
mood disorder was granted and evaluated as 10 percent 
disabling and service connection for a left supraclavicular 
nerve injury was granted and evaluated as 20 percent 
disabling.  In November 1997, the veteran disagreed with the 
assigned evaluations.  



In December 1997, a supplemental statement of the case 
addressing the issues was mailed to the veteran.  In the 
notification letter, the veteran was told that if the 
supplemental statement of the case contained an issue which 
was not included in his previous substantive appeal, he must 
respond within 60 days to perfect the appeal of the new 
issue, and if a timely appeal was not filed, the record would 
be placed on the docket of the Board for review of the prior 
decisions.  The veteran did not perfect the appeal associated 
with the foregoing issues.  Accordingly, the issues have not 
been properly developed for appellate review and are not 
currently on appeal.

In March 1998, the veteran submitted an application for 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  In 
December 1998, entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability was denied.  Thus far, the veteran has not 
appealed that determination.  As such, this issue is not 
currently on appeal.

On appellate review in December 1996, the veteran was 
represented by the Disabled American Veterans (DAV) national 
organization.  In March 1997, the veteran indicated that he 
wanted to appear before a local hearing officer.  By an April 
1997 letter, the veteran stated that he wanted to "waive the 
right of representation by DAV at [his] telephone hearing in 
April 1997."  At the hearing, the veteran received 
assistance from R.B., team leader of the Kona Vet Center.  
Considering the veteran's statement and because the record is 
devoid of any correspondence from DAV subsequent to the 1997 
hearing, the Board finds that the veteran properly revoked 
representation of DAV.  Thus additional development in this 
regard is not warranted.

The issue of entitlement to a rating in excess of 10 percent 
for bilateral pleural effusions, secondary to trauma is 
addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran has 
a low back pain disorder which is causally related to his 
service-connected residuals of a left clavicle fracture and 
fracture of the left ribs two through six.

2.  Residuals of a fractured left clavicle are manifested by 
forward elevation to about 30 degrees, extension to 10 
degrees, abduction to 30 degrees, internal rotation to 50 
degrees and external rotation to 20 degrees.  Pain on 
movement is present.
 
3.  Residuals of fractured left ribs are manifested by a 
healed fracture involving the left anterior ribs with slight 
deformity present.  Pain on movement is present.

4.  Residuals of a fractured left clavicle and fractured left 
ribs have not rendered the veteran's disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular stands.


CONCLUSIONS OF LAW

1.  Low back pain is not proximately due to or the result of 
the service-connected residuals of a fractured clavicle or 
fractured ribs.  38 U.S.C.A. § 5107(a) (West 1991);  
38 C.F.R. § 3.310 (1998).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a fractured left clavicle are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.7, 4.10, 4.40, 4.59, 4.71, Diagnostic Code 
5201 (1998).

3.  The criteria for a rating in excess of 10 percent for 
residuals of fractured left ribs are not met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.10, 4.40, 
4.59, 4.71, Diagnostic Code 5321 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

In May 1975, the RO granted service connection for residuals 
of a fracture of the left clavicle and rated the disability 
at zero percent.  The RO considered the veteran's service 
administrative and medical records, which show that in April 
1974, while conducting a tactical exercise during inactive 
duty for training, the veteran was involved in a motor 
vehicle accident.  The RO also considered a hospital report 
from the Tripler Army Medical Center dated from July to 
August 1974, showing, in relevant part, that the veteran 
incurred multiple fractures of the left ribs and a left 
clavicular fracture, in conjunction with a pulmonary 
contusion and received treatment, and a January 1975 VA 
examination report, which shows that the veteran is right-
handed and that diagnoses of residual of fracture left 
clavicle and residuals of bilateral pleural effusion 
secondary to trauma were made.  

In June 1976, the RO confirmed and continued the prior 
evaluations and granted entitlement to service connection for 
residuals of a fracture of the left clavicle, rated as 
10 percent disabling.  

The record thereafter shows continued treatment for the 
service-connected disabilities.  An August 1976 examination 
report from the Honolulu Medical Group revealed a deformity 
of the left clavicle which was painful in cold weather or 
after performing demanding activity with the left arm.  
Orthopedic examination revealed tenderness of the mid-
clavicle secondary to malunion of the mid-shaft and prominent 
exostosis of the left clavicle which was tender and painful 
to touch.  A well-united fracture although in a cosmetically 
deforming position was also noted. 

VA examination in December 1976 showed vague rib tenderness 
over the left lower ribs anteriorly without localized 
swelling.  Range of motion was full with tenderness over the 
site of the healed fracture of the left clavicle but without 
neurological changes of the upper extremities.  

Chest x-ray studies, in relevant part, showed a healed 
fracture of the middle of the left clavicle and an apparent 
old rib fracture.  The impression was healed fracture of the 
left clavicle which continues to remain tender to palpation.

On appellate review in June 1977, the Board confirmed and 
continued the assigned evaluations.

Private medical reports extending from November 1972 to 
November 1992 show continued treatment for pain and decreased 
strength of the left clavicle and complaints of pain of the 
back and arthritis of the spine.  During that time, diagnoses 
included old fracture of the left clavicle with pain.

Continued complaints of pain of the left clavicle are 
recorded throughout VA treatment reports dated from June 1992 
to December 1992.  Included within the reports is a radiology 
report which, in part, shows no evidence of compression 
fracture deformity; healed fracture of the middle third of 
the left clavicle; no evidence of recent fracture, arthritis 
or calcific tendonitis of the shoulders; and no definite 
fractures of the ribs.  The reports also show a diagnosis of 
low back pain in December 1992.  

VA examination in March 1993 records complaints of pain, 
soreness, heaviness and a tingling sensation of the left 
shoulder.  Difficulty with sleeping on the sides, difficulty 
lifting items, wearing a seatbelt over the shoulders, 
soreness of the ribs of the left side, and lower back pain 
were also noted.  Physical examination revealed a prominent 
left clavicle with mobile skin over the clavicle.  The area 
was minimally tender.  Findings also showed that the left 
shoulder was not as prominent as the right shoulder and there 
was a dent of the left deltoid.  

Range of motion was almost full although the left shoulder 
had a little less range with overhead reach when compared 
with the right.  Mild tenderness around the acromion edge and 
bicipital groove was also detected.  Findings also 
demonstrated symmetrical and active reflexes of the upper 
extremities and normal hand strength and sensation.  X-rays 
showed a healed fracture of the clavicle without other 
visible abnormalities.  After examination, the examiner wrote 
that he was not sure of the cause of the veteran's left 
shoulder pain and, as for the back, the problem must be of a 
chronic lumbosacral strain nature.  

Thereafter, evidence of record consists of an article 
entitled The Shoulder and Upper Arm, which provides general 
background information about the shoulder, clavicle and 
acromioclavicular joint.  

On examination in July 1993, the veteran's subjective 
complaints consisted of experiencing a heavy pain sensation 
over the anterior upper chest area and centered over the left 
clavicle with tenderness to light touch; tenderness over the 
left clavicle, left lower anterior neck area and left 
anterior shoulder area; and the inability to wear a shoulder 
strap because of pain and to carry items heavier than 15 
pounds.  Pain with lifting his left arm above shoulder level 
and with coughing or deep breathing were also noted.  During 
the interview, the veteran also complained of pain of the 
left lower anterior ribs, which he described as a sharp pain 
that worsened with cold weather and lasted for about one day.  
The pain occurred approximately three times a week and 
increased in severity with twisting or when performing a 
jerking type motion.  Lower back pain was also noted.

Examination revealed an obvious bony deformity measuring 2-
inches x 1.5-inches of the mid-clavicle area.  There was an 
area of extreme tenderness to light touch with a positive 
Tinel's type sensation over the clavicle deformity, extending 
to the left anterior shoulder in a triangular type area, 
measuring approximately 4-inches in length x 3-inches over 
the anterior shoulder.  Range of motion of the left shoulder 
was limited due to pain of the anterior clavicle area.  
Flexion was to 145 degrees with extension to 50 degrees, 
abduction to 110 degrees, adduction to 45 degrees, internal 
rotation to 80 degrees, and external rotation to 80 degrees.  
The neck was tender.  As to the upper extremities, sensation 
was intact with grip strength on the right to 70 and on the 
left to 58.  Over the lateral deltoid, approximately 3-inches 
distal from the acromion, there was a defect measuring 3/4 of 
an inch x 1/2 of an inch x 1/4 of an inch.  The defect was not 
tender to deep palpation.  The impressions were status post 
left mid-shaft clavicle fracture with malunion and sensory 
nerve injury around left clavicle causing left upper anterior 
chest pain.



Examination revealed tenderness of the left lower ribs around 
the costochondral junction.  Pain of the anterior and 
posterior areas and on lateral compression was also noted.  
X-rays of the left lower ribs showed healed fractures 
approximately 1/2 of an inch from the costochondral junction of 
the lower left rib cage area.  The impression was left lower 
rib fractures and costochondritis.  

An October 1989 letter from the veteran's previous employer 
shows that the county would not make light or modified duty 
available for employees who were injured off of the job.  

VA outpatient treatment reports dated from October 1995 to 
January 1997 show continued complaints associated with pain 
of the clavicle.  At this time, the veteran stated that he 
was unable to sleep and maintained that the pain contributed 
to his lower back pain.  Assessments of costochondritis, 
lower back pain, and chronic left shoulder pain secondary to 
old injury were documented.  The treatment reports also show 
continued treatment, including prescribed medication, for 
chronic back pain and complaints of left-sided rib pain, 
status post twisting with loss of balance.  On examination, 
tenderness on palpation and guarding of the 7th and 9th rib of 
the left and left clavicle were noted.  The assessment 
chronic pain.  Also, an April 1996 entry noted that the 
veteran could not sleep on the side secondary to the left 
shoulder pain and because of continued back pain resulting 
from sleeping on his back.  

The record also contains numerous hospital reports associated 
with the veteran's service-connected injuries from the Hilo 
Hospital and Medical Center previously dated.  

At the personal hearing held in April 1997 R.B. stated that 
the veteran initially sought treatment at the Vet Center in 
June 1992 and at that time he complained of tremendous back 
pain.  The veteran explained that his pain was located near 
the lower part of his back and added that it occurred about 
three or four times a year.  



The veteran also testified that even though his treating 
physician had not related his back disorder to any of his 
service-connected disabilities, the back pain occurred 
because he slept on his back instead of his sides.  Because 
of low back pain, he experienced difficulty getting out of 
bed upon awakening and difficulty with lifting items.  

At VA examination in January 1997, a prominent step off at 
the left mid-clavicle and a scar of the left deltoid were 
observed.  Range of motion tests revealed forward flexion of 
the arm at the shoulder to more than 20 degrees with pain and 
passive abduction to about 80 degrees before experiencing 
pain.  On motor examination, the examiner could not fully 
assess strength of the veteran's left arm because clavicle 
pain limited movement at the shoulder and elbow, especially 
when the veteran was asked to exert himself at these joints.  
However, finger extension, abduction, and grip strength 
appeared full, reflexes were intact, and Babinski's sign was 
not detected.  

In addition, no significant atrophy of the biceps was noted 
although the left deltoid seemed a little flat.  The examiner 
acknowledged that this may be due to disuse.  On sensory 
examination, the veteran avoided attempted touching of the 
skin of the left supraclavicular area extending below the 
clavicle to the anterior upper chest.  The touch was painful 
but distal sensations of touching, coldness, sharpness, and 
vibration were intact.  

In the impression section, the examiner stated that the 
veteran had sustained an injury to the left supraclavicular 
nerves from trauma of the left clavicle and ribs and the skin 
was very dysesthetic to touch.  In addition, because of pain 
at the left clavicle by movement or bearing a load with the 
left arm, the veteran had severe limitation of left arm 
function and range of motion of the left shoulder was 
limited.  The examiner also stated that he was unable to 
assess strength at the left arm, because pain limited 
testing, but pain rather than weakness of the left arm was 
present.  The examiner recorded a severe disability of the 
left arm.  

On VA examination in February 1997, the veteran's complaints 
consisted of pain of the left collarbone or clavicle area and 
pain of the left lower chest area.  Pain was present upon 
breathing deeply or coughing and when lifting his left arm.  
The veteran also stated that his shoulder had lost mobility, 
he was unable to carry more than 15 pounds or lift anything 
above shoulder height.  He also noticed easy fatigability 
after repetitive exercises with his left hand.  The veteran 
also complained of lower back pain.  

On physical examination the upper extremities were intact.  
Grip strength was 40, 35, and 30 on the left side, as 
compared with 55, 56, and 50 on the right side.  The left 
clavicle showed a mid-shaft deformity at the site of the 
healed fracture, and there was a bony protuberance measuring 
approximately 2-inches x 11/2 inches.  The area was tender to 
light touch from the healed fracture laterally to the end of 
the clavicle.  Active range of motion of the left shoulder 
showed flexion to 45 degrees, extension to 10 degrees, 
abduction to 45 degrees, adduction to 30 degrees, internal 
rotation to 60 degrees, and external rotation to 40 degrees.  

Passive range of motion was approximately 5 degrees more with 
complaints of severe pain.  Crepitus was not present.  Arm 
girth measured 3-inches above the elbow crease on the left 
side to 101/2-inches, as compared with 11-inches on the right 
side.  Forearm girth measured 2-inches below the elbow crease 
to 93/4-inches on the left, as compared to 10-inches on the 
right.  Deep tendon reflexes were present and equal.  Motor 
examination of the biceps, triceps, pronator and supinator, 
wrist flexor and extensor was intact.  The examiner however 
noted difficulty with examining the shoulder, as the veteran 
had increased pain with motion.  X-ray revealed a well-healed 
mid-clavicle fracture in the bayonet position.  

The impressions were chronic pain syndrome; status post left 
mid-shaft clavicular fracture with malunion and cutaneous 
sensory nerve involvement; and left shoulder adhesive 
capsulitis.  In the discussion section, the examiner noted a 
significant decrease in range of motion of the left shoulder 
since 1993.  The decrease was due to adhesive capsulitis from 
non-use of the left shoulder area.

Regarding the ribs, tenderness to palpation over the lower 3-
4 ribs of the left anterior chest and pain with lateral 
compression as well as on anterior and posterior compression 
over this area were noted.  There were multiple healed 
fractures of the left lower chest area.  The impressions were 
left lower rib fractures and costochondritis.

On VA examination in July 1997, complaints of pain over the 
right anterior aspect of the collarbone and left side of the 
chest were expressed.  The veteran also complained of pain 
when breathing and moving his shoulder.  For the fractured 
clavicle, examination showed an obvious deformity of the 
middle third of the left clavicle.  The deformity was healed 
but the middle clavicle was prominent anteriorly.  The area 
was tender to touch over the clavicle and anywhere along the 
anterior aspect of the chest.  The anterolateral aspect of 
the chest was also diffusely tender.  Range of motion of the 
shoulder was limited due to pain.  

Forward elevation was about 30 degrees with extension to 10 
degrees, abduction to 30 degrees, internal rotation to 50 
degrees, and external rotation to 20 degrees.  X-rays of the 
clavicle showed a well-healed fracture involving the middle 
third of the clavicle with some bayonet apposition and there 
was evidence of a healed fracture involving the left anterior 
ribs with slight deformity present.  The impression was 
chronic pain syndrome, status post healed fracture of the 
left clavicle, and status post healed left anterior rib 
fractures.  

Regarding the lower back, the veteran stated that because of 
pain over the anterior aspect of his collarbone and anterior 
chest, he had not been able to sleep on either side since the 
injury; thus, he had slept on his back.  As a result of 
sleeping on his back, he had developed pain of the lower back 
with radiation.  After examination, an impression of low back 
pain was made.  The examiner stated that the veteran's back 
pain was not due to residuals of either the fractured left 
clavicle or the fracture of the left ribs.  The examiner 
explained that a malunion involving the fractured left 
clavicle may cause some problems with the upper extremity; 
namely, the shoulder girdle but it would not cause lower back 
pain.  The examiner also stated that lower extremity 
fractures that have healed may cause low back pain but rib 
fractures and/or clavicle fractures are not associated with 
back pain.  

In addition, when addressing the veteran's assertion that his 
back pain was caused by sleeping supine for many years, the 
examiner found no association and/or etiology of back pain 
and the veteran's sleeping position.  The examiner elaborated 
that it is often recommended to sleep supine on the back with 
or without a pillow under the knees and that many of his 
patients with back problems find sleeping supine the most 
comfortable position.  The examiner also noted that the 
veteran's claim was not supported by medical literature.  The 
examiner hypothesized that the veteran's lower back pain 
could be due to back strain and/or disc pathology.  However, 
the examiner concluded that the etiology was not associated 
with residuals of a fractured left clavicle and fractured 
left ribs.  

VA outpatient treatment reports from February 1996 to June 
1998 show continued complaints associated with left shoulder 
pain.  During this time, assessments included chronic pain of 
the left shoulder and chronic pain.  The reports also show 
that in March 1998 the veteran gave a history of chronic low 
back pain since 1975 and after examination, chronic 
persistent low back pain with increased pain for unknown 
reason (perhaps secondary to disuse of left arm and 
shoulder)with no evidence of pathology, was noted.


I.  Entitlement to service connection for 
low back pain as secondary to service-
connected residuals of a left clavicle 
fracture and fractured left ribs two 
through six.

Criteria & Analysis

The veteran seeks service connection for low back pain as 
secondary to the service-connected residuals of a left 
clavicle fracture and fracture of the left ribs two through 
six.  Review of the record indicates that the veteran has 
submitted a well-grounded claim.  VA, therefore, has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all necessary evidence has been received for an 
equitable disposition of the veteran's appeal and adequately 
developed.  Id. 

VA regulations provide that disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The Court held that the term 
"disability" refers to impairment of earning capacity, and 
that such definition mandates that any additional impairment 
of earning capacity resulting from an already service-
connected condition, regardless of whether the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection on a secondary basis may be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  The veteran asserts 
that because he has pain over the anterior aspect of his 
collarbone and anterior chest he has not been able to sleep 
on either side.  As such, since the 1974 incident, he has 
slept on his back and, as a result, he has developed back 
problems.  

In this regard, the Board initially acknowledges that in a 
March 1998 clinical entry, after the veteran gave a history 
of chronic low back pain since 1975, an impression of chronic 
persistent low back pain with increased pain for unknown 
reason (perhaps secondary to disuse of left arm and shoulder) 
was made.  



Nevertheless, the Board finds that the more credible and 
persuasive evidence of record shows that the veteran's low 
back disorder is not related to any of his service-connected 
disabilities.  On orthopedic examination in July 1997, after 
reviewing the veteran's medical history and after 
examination, the examiner recorded an impression of low back 
pain and found that the veteran's back pain was not due to 
residuals of either the fracture left clavicle or left ribs.  

The examiner acknowledged that a malunion involving the 
fractured left clavicle may cause some problems with the 
upper extremity; namely, the shoulder girdle, but found that 
it would not cause lower back pain.  Moreover, the examiner 
stated, with regard to the veteran's claim that sleeping in a 
supine position for many years caused his back pain, there 
was no association and/or etiology of back pain and sleeping 
positions.  In addition, the veteran's assertions were not 
supported by medical literature.  The examiner concluded that 
the veteran's lower back pain could be due to back strain 
and/or disc pathology, but could not be associated with the 
service-connected residuals of a fractured left clavicle and 
fractured left ribs.

The aforementioned medical opinion which does not attribute 
the veteran's low back pain to a service-connected disability 
is more probative and persuasive than the March 1998 clinical 
entry which relies on the veteran's historical account.  
Thus, service connection for low back pain is not warranted.  
In this regard, the Board points out that the March 1998 
clinical entry shows that an advanced practical nurse's 
assessment was based solely on the veteran's historical 
account and the orthopedic physician's July 1997 medical 
opinion was based on a review of the veteran's medical 
history and recent clinical findings.  

The physician also provided medical reasoning and bases 
addressing why the veteran's low back pain was not associated 
with his service-connected disabilities and proposed that the 
more likely cause of the veteran's back disorder was due to 
either back strain and/or disc pathology.  

The United States Court of Veteran's Appeals (Court) has held 
that a physician's opinion which appears to rely at least in 
part, if not entirely, on the appellant's recitation of his 
medical history is not probative.  See Curry v. Brown, 
7 Vet. App. 59 (1994); see generally Reonal v. Brown, 
5 Vet. App. 458 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  However, a medical opinion is probative where a 
physician has formed his opinion on a basis separate from 
appellant's recitation of his medical and service background.  
Id.  In this case, the July 1997 medical opinion clearly 
shows that after reviewing the veteran's medical history and 
clinical findings, the examiner formed an independent medical 
opinion.  

The Board also points out that except for the March 1998 
medical statement, not one of the other medical reports of 
record attribute the veteran's low back pain to any service-
connected disability.  For example, in March 1993, the 
examiner stated that the veteran's back problem must be of a 
chronic lumbosacral strain nature and the veteran's service-
connected disabilities were not referenced as causal factors.  

In view of the foregoing, the Board finds that the evidence 
of record is not in equipoise and that the preponderance of 
the probative and persuasive evidence shows that the 
veteran's low back pain is not related to the service-
connected residuals of a fractured left clavicle and 
fractured left ribs two through six disabilities.  
Accordingly, entitlement to service connection for low back 
pain as secondary to the fracture of the left clavicle and 
left ribs is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.310.


II.  Entitlement to an increased 
evaluation for residuals of a fractured 
left clavicle, currently evaluated as 30 
percent disabling, and for residuals of 
fractured left ribs, currently evaluated 
as 10 percent disabling.

Increased ratings

The veteran seeks entitlement to an increased evaluation for 
residuals of a fractured left clavicle and residuals of 
fractured left ribs two through six.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  A rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, but the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

It is initially noted that the basis of disability 
evaluations is in the ability of the body to function as a 
whole, and an evaluation is based upon lack of usefulness.  
38 C.F.R. § 4.10.  As the veteran's disability involves 
residuals of a fractured left clavicle and fractured left 
ribs two through six, the elements to be considered primarily 
include the reduction in the joint's normal excursion of 
movement on different planes in conjunction with factors such 
as less or more movement than normal, weakened movement, 
incoordination, and swelling or instability.  
38 C.F.R. §§ 4.40, 4.45.  Painful motion is also a factor of 
disability.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  It is also noted that the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.




In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

It is noted that it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3 (1998).

Residuals of a fractured left clavicle

As noted above, the veteran is right-handed and his residuals 
of a fractured left clavicle disability is currently 
evaluated as 30 percent disabling under Diagnostic Codes 
5202-5201.  Diagnostic Code 5201 allows a 30 percent 
evaluation where limitation of motion of the minor arm is to 
25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

However, a 30 percent evaluation is the maximum rating 
percentage allowable under Code 5201.  Because the maximum 
percentage rating allowable under this rating provision has 
already been assigned, a rating in excess of 30 percent in 
this regard cannot be granted.

However, Diagnostic Code 5202 allows a 40 percent evaluation 
for fibrous union of the humerus and a 50 percent evaluation 
for nonunion of the humerus (false flail joint).  38 C.F.R. § 
4.71a, Diagnostic Code 5202 (1998).

Upon review of the above-discussed rating criteria and the 
veteran's symptoms, the Board finds that a rating in excess 
of 30 percent is not warranted.  In this case, the Board 
acknowledges that on VA examination in July 1997, the 
veteran's range of motion in the left shoulder was limited to 
approximately 30 degrees and evidence of pain on movement is 
present.  However, the record does not demonstrate evidence 
of a fibrous union or nonunion of the left humerus.  
Therefore, the schedular criteria for a rating in excess of a 
30 percent are not met and a higher rating on that basis 
cannot be granted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5202.

In addition, in this case, the veteran's complaints of pain, 
weakness, easy fatigability and disuse have been considered.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  The Board recognizes 
the positive findings of pain on movement, easy fatigability 
upon repetitive motions, decreased strength, and disuse.  The 
veteran's assertions of resigning from employment because of 
his service-connected disability and of lifestyle impairment 
are also recognized.  However, as demonstrated above, the 
veteran's disability picture more nearly approximates the 
criteria required of a 30 percent rating.  

The Board reiterates that a 30 percent evaluation is the 
maximum schedular rating allowable for the veteran's 
disability, that x-ray findings are essentially normal, and 
moreover, that section 4.40 does not provide for a separate 
rating for pain; it provides for an additional rating in 
conjunction with applicable rating criteria.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  Again, in this case, 
the maximum schedular percentage rating has already been 
assigned.  Based on the clinical data and pertinent law and 
regulations, the Board concludes that, in this case, an 
additional rating based on the veteran's functional loss, due 
to pain, weakness, and instability is not warranted.  See 
DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  
Further, the evidence does not reflect a basis for a higher 
evaluation, since the veteran's left clavicle disability does 
not result in fibrous union or nonunion, or ankylosis as to 
warrant a higher schedular evaluation.  

Additionally, the Board notes that the pertinent provisions 
of 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 3.321 
(1998), have been considered but finds no basis for an 
allowance of this claim.  


In an exceptional case, where the schedular evaluations are 
found to be inadequate, the Chief Benefits Director or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  

However, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1) when there is no 
evidence of an exceptional disability picture. Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, there is no evidence of frequent 
hospitalization or marked interference with employment that 
is exceptional so as to preclude the use of the regular 
rating criteria.  Although the veteran contends that his 
disability of the left clavicle interferes with his job 
duties, the record does not demonstrate that any impairment 
caused is exceptional so as to preclude the use of the 
regular rating criteria.  Assigned schedular percentage 
ratings represent as far as it can practicably be determined 
the average impairment in earning capacity resulting from 
injuries and their residual conditions in civil occupations.  

Thus, the degrees specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the grade of disability.  38 C.F.R. § 4.1 (1998).  After 
considering the applicable rating provisions and the 
veteran's disability picture, the Board finds that any 
physical impairment which arguably interferes with the 
veteran's employability is adequately contemplated by the 
assigned 30 percent evaluation in effect.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Residuals of fractured left ribs

The veteran also seeks entitlement to a rating in excess of 
10 percent for residuals of fractured left ribs two through 
six.  

Although the Ratings Schedule does not provide a listing for 
residuals of fractured left ribs two through six, the 
veteran's disability is currently evaluated as 10 percent 
disabling under Diagnostic Codes 5299-5321.  Diagnostic Code 
5321 provides that for injuries involving muscle group XXI, 
muscles of respiration (thoracic muscle group), a 10 percent 
rating is assigned for moderate injuries and a 20 percent 
rating is assigned for moderately severe or severe injuries.  
Considering the veteran's disability picture and applicable 
rating criteria, the Board finds that rating by analogy to 
the aforementioned code is appropriate under 38 C.F.R. § 4.20 
(1998).

In this case, the Board finds that entitlement to a rating in 
excess of 10 percent is not warranted.  The veteran's 
complaints of pain on the left side of the chest and upon 
taking deep breaths are recognized.  It is also recognized 
that x-ray findings revealed a healed fracture involving the 
left anterior ribs with a slight deformity.  Thus, a 
10 percent evaluation is warranted.  However, the veteran's 
disability picture does not more nearly approximate the 
criteria required for an increased rating.  The clinical data 
of record do not show evidence of severe or moderately severe 
impairment of Muscle Group XXI.  

Although recent findings reveal evidence of pain, the data 
does no show that the veteran experiences severe impairment 
of movement, respiration, or any other impairment as a result 
of his service-connected disability.  Residuals of fractured 
ribs on the left are manifested by pain and slight deformity; 
otherwise, findings are normal.  There is no evidence of 
inflammation, swelling, depression, or any limitation of 
function of Muscle Group XXI.  As such, the veteran's 
disability picture does not more nearly approximate the 
requisite criteria for entitlement to a rating in excess of 
10 percent.  38 C.F.R. §§ 4.7,  4.71a, Diagnostic Code 5321.  

An increased evaluation on an extra-schedular basis also is 
not warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  
There is no evidence of frequent hospitalization or marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria.  Id.


ORDER

Entitlement to service connection for low back pain as 
secondary to the service-connected residuals of a left 
clavicle fracture and residuals of fractured left ribs two 
through six is denied.

Entitlement to an increased rating for residuals of a 
fractured left clavicle is denied.

Entitlement to an increased rating for residuals of fractured 
left ribs is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding entitlement to a rating in excess of 10 percent for 
bilateral pleural effusions secondary to trauma, the Board 
finds that the evidence currently associated with the claims 
folder is incomplete and inadequate for an equitable 
decision.

The record does not show that a recent VA examination for a 
respiratory disorder has been conducted or reflect that 
recent pulmonary function tests have been accomplished.  
Thus, the record does not contain sufficient data for an 
equitable disposition of the veteran's appeal.

Because of the absence of recent pulmonary function test 
results and recent complaints of pain when taking breaths on 
VA examination in July 1997, the Board finds that the record 
is inadequate to properly rate the veteran's bilateral 
pleural effusion disability.

The statutory duty to assist specifically includes the 
conduct of a thorough and contemporaneous medical 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  If an examination report does 
not contain sufficient detail, it is incumbent upon VA to 
return the report as inadequate for evaluation purposes.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
have treated him for his bilateral 
pleural effusions during recent years.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should schedule the veteran 
for an examination by a pulmonary 
specialist to determine the nature and 
extent of severity of his bilateral 
pleural effusion disability.  

The claims file, copies of the previous 
and amended criteria for rating 
respiratory disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  The examiner should review 
the claims file, examine the veteran, 
conduct all indicated testing (including 
testing needed to render FEV and FEC 
ratios as mentioned in the new rating 
criteria), and describe all 
manifestations of the veteran's 
respiratory disability in terms of 
symptomatology pertinent to both the old 
and new rating criteria.  Consideration 
must be given to the rating criteria for 
respiratory disorders in effect both 
before and after the October 7, 1996 
amendments.  Any opinions expressed as to 
the severity of the veteran's respiratory 
disability must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the examination report and 
provided opinion(s) to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for bilateral pleural 
effusion.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the veteran unless he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  Appellate rights 
do not attach to those issues addressed in the remand portion 
of the Board's decision, because a remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 23 -


